DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-3, 8, and 9 are objected to because of the following informalities:  Claims 2, 3, and 8 recite “other surface” and “other end”, which lack an appropriate article. The examiner suggests “an other” or “another”. It is noted that “overlap each other” and “connected to each other” in the remainder of the claims is grammatically proper. In claim 9, “exclusively make current to flow” should be “exclusively makes current to flow”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maple (US 8,441,331).

Claim 1: Maple discloses a coil component (Figs.1-7) comprising: 
first and second substrates (e.g. 12k and 12i); 
a first coil pattern formed on one surface of the first substrate (16h, 16 being a “secondary winding”,  having a pattern as shown, and provided on a dielectric substrate 12k, which may reasonably be interpreted as being “formed on” a surface of the substrate; see Fig.1 below and col.4,46-48); 
a second coil pattern (16f) formed on one surface of the second substrate (on top of 12i; see Fig.1); 
a first terminal electrode connected to one end of the first coil pattern and protruding from the first substrate (200/202; see col.9,49-53); and 
a second terminal electrode (184/186) connected to one end of the second coil pattern and protruding from the second substrate (see Fig.1 and col.9,31-33), 
wherein the first and second substrates are laminated such that the first and second terminal electrodes overlap each other (see Figs.1 and 2) and are connected to each other (via 24 and 22; see Fig.2, where terminals overlap and are physically connected via 24 and 22 and electrically connected via conductive posts mounted on a substrate connecting to outside holes in the electrodes; see col.12,25-28).

Claim 8: Maple discloses a wireless power transmission device (a transformer; see Figs.1-7 and col.3,66-col.4,9) comprising: 
a coil component (secondary coils 16); and 
a circuit board (on which the device is mounted; see col.12,25-28), 
wherein the coil component comprising: 
first (12k), second (12i), third (12e), and fourth (12c) substrates; 
a first coil pattern formed on one surface of the first substrate (16h, 16 being a “secondary winding”,  having a pattern as shown, and provided on a dielectric substrate 12k, which may reasonably be interpreted as being “formed on” a surface of the substrate; see Fig.1 below and col.4,46-48); 
a second coil pattern (16f) formed on one surface of the second substrate; 
a third coil pattern (16g) formed on other surface of the first substrate (the other side of 12k; see Fig.1); 
a fourth coil pattern (16e) formed on other surface of the second substrate (the other side of 12i; see Fig.1); 
a fifth coil pattern (16d) formed on one surface of the third substrate; 
a sixth coil pattern (16b) formed on one surface of the fourth substrate; 
a seventh coil pattern (16c) formed on other surface of the third substrate; 
an eighth coil pattern (16a) formed on other surface of the fourth substrate; 
a first terminal electrode (including 200/2020) connected to one end of the first coil pattern and protruding from the first substrate (see Figs.1 and 2); 
a second terminal electrode (including 184/186) connected to one end of the second coil pattern and protruding from the second substrate (see Figs.1 and 2), 
a third terminal electrode (194/192) connected to one end of the third coil pattern and protruding from the first substrate (see Figs.1 and 2); 
a fourth terminal electrode (178/176) connected to one end of the fourth coil pattern and protruding from the second substrate (see Figs.1 and 2), 
a fifth terminal electrode (156/158) connected to one end of the fifth coil pattern and protruding from the third substrate (see Figs. 1 and 2); 
a sixth terminal electrode (144/146) connected to one end of the sixth coil pattern and protruding from the fourth substrate (see Figs.1 and 2); 
a seventh terminal electrode (152/150) connected to one end of the seventh coil pattern and protruding from the third substrate (see Figs.1 and 2); 
an eighth terminal electrode (128/124) connected to one end of the eighth coil pattern and protruding from the fourth substrate (see Figs.1 and 2); 
a first connector pin (e.g. 74a) connected to the first and second terminal electrodes; a second connector pin (e.g. 74b) connected to the third and fourth terminal electrodes; a third connector pin (e.g. 74c) connected to the fifth and sixth terminal electrodes; and a fourth connector pin (e.g. 74d) connected to the seventh and eighth terminal electrodes (each of these insulated posts/pins provide a physical connection between all overlapping terminals; alternatively, col.12,25-28 discusses providing conductive pins on a mounting substrate to connect to the outer holes in the secondary winding terminals), wherein other end of the first coil pattern and other end of the third coil pattern are connected to each other, wherein other end of the second coil pattern and other end of the fourth coil pattern are connected to each other, wherein other end of the fifth coil pattern and other end of the seventh coil pattern are connected to each other, wherein other end of the sixth coil pattern and other end of the eighth coil pattern are connected to each other (e.g. the other end of each of the patterns are physically connected to one another via insulated pins 74, and conductively connected via conductive posts on a mounting substrate connected to the outer holes of the terminals; see discussion above) wherein the first and second substrates are laminated such that the first and second terminal electrodes overlap each other and are connected to each other and that the third and fourth terminal electrodes overlap each other and are connected to each other, wherein the third and fourth substrates are laminated such that the fifth and sixth terminal electrodes overlap each other and are connected to each other and that the seventh and eighth terminal electrodes overlap each other and are connected to each other (see Figs.1-7 and discussion above, where all of the terminals overlap one another and are physically connected via insulated posts/pin, with conductive connection via conductive posts on the mounting substrate), wherein the first, second, third, and fourth substrates are laminated such that the first to fourth coil patterns and the fifth to eighth coil patterns partly overlap (see Figs.1-7), wherein the circuit board is connected to first to fourth coil patterns through the first and second connector pins, and wherein the circuit board is connected to fifth to eighth coil patterns through the third and fourth connector pins (i.e. the conductive posts connected to the outer holes in the mounting substrate; see col.12,25-28).

Claim 10: Maple discloses a coil component (Figs.1 and 2) comprising: 
a first substrate having first surface (e.g. 12k, which is a dielectric substrate; see col.4, 44-50); 
a second substrate having second surface (12i, which is a dielectric substrate; see above); 
a first coil pattern formed on the first surface of the first substrate (16h, 16 being a “secondary winding”,  having a pattern as shown, and provided on a dielectric substrate 12k, which may reasonably be interpreted as being “formed on” a surface of the substrate; see Fig.1 below and col.4,46-48); 
a second coil pattern formed on the second surface of the second substrate (16f, on top of 12i); 
a first conductive pattern connected to an outer peripheral end of the first coil pattern (200/202 and an arbitrary portion of 16h overlapping 12k), the first conductive pattern including a first section formed on the first surface of the first substrate (e.g. the arbitrary portion of 16h provided over 12k) and a second section protruding from the first substrate (portion of 200/202 that protrudes from 12k; see Figs.1 and 2); and 
a second conductive pattern (184/186 and an arbitrary portion of 16f overlapping 12i) connected to an outer peripheral end of the second coil pattern (“pattern” 16f), the second conductive pattern including a third section formed on the second surface of the second substrate (e.g. the arbitrary portion of 16f provided over 12i) and a fourth section protruding from the second substrate (184/186).

Claim 2: Maple discloses a third coil pattern (16g) formed on other surface of the first substrate (the other side of 12k; see Fig.1); a fourth coil pattern (16e) formed on other surface of the second substrate (the other side of 12i; see Fig.1); a third terminal electrode connected to one end of the third coil pattern and protruding from the first substrate (194/192; see Figs.1 and 2); and a fourth terminal electrode connected to one end of the fourth coil pattern and protruding from the second substrate (178/176), wherein other end of the first coil pattern and other end of the third coil pattern are connected to each other (see Figs.1-7, col.5,49-55, and col.12,25-28, where posts 74 physically connect the terminals and where conductive posts are provided on a mounting substrate to electrically connect the terminals via the outer holes), wherein other end of the second coil pattern and other end of the fourth coil pattern are connected to each other (see Figs.1-7, col.5,49-55, and col.12,25-28, where posts 74 physically connect the terminals and where conductive posts are provided on a mounting substrate to electrically connect the terminals via the outer holes), and wherein first and second substrates are laminated such that the third and fourth terminal electrodes overlap each other and are connected to each other (see Figs.1-7 and discussion above).
Claim 3: Maples discloses third (12e) and fourth substrates (12c); a fifth coil pattern (16d) formed on one surface of the third substrate; a sixth coil pattern (16b) formed on one surface of the fourth substrate; a seventh coil pattern (16c) formed on other surface of the third substrate; an eighth coil pattern (16a) formed on other surface of the fourth substrate; a fifth terminal electrode (156/158) connected to one end of the fifth coil pattern and protruding from the third substrate (see Figs.1 and 2); a sixth terminal electrode (144/146) connected to one end of the sixth coil pattern and protruding from the fourth substrate; a seventh terminal electrode (152/150) connected to one end of the seventh coil pattern and protruding from the third substrate; and an eighth terminal electrode (128/124) connected to one end of the eighth coil pattern and protruding from the fourth substrate, wherein other end of the fifth coil pattern and other end of the seventh coil pattern are connected to each other (physically via posts 74, electrically via conductive posts on the mounting substrate; see discussion above), wherein other end of the sixth coil pattern and other end of the eighth coil pattern are connected to each other (physically via posts 74, electrically via conductive posts on the mounting substrate; see discussion above), wherein the third and fourth substrates are laminated such that the fifth and sixth terminal electrodes overlap each other and are connected to each other and that the seventh and eighth terminal electrodes overlap each other and are connected to each other, and wherein the first, second, third, and fourth substrates are laminated such that the first to fourth coil patterns and the fifth to eighth coil patterns partly overlap (see Figs.1, 2, and discussion above, where each of the terminals of the secondary coils overlap, the coil patterns at least partially overlap, and the terminals are connected physically via insulated posts 74 and electrically via conductive posts on the mounting substrate).
Claim 7: Maple discloses a first connector pin (e.g. 74a) connected to the first and second terminal electrodes; a second connector pin (e.g. 74b) connected to the third and fourth terminal electrodes; a third connector pin (e.g. 74c) connected to the fifth and sixth terminal electrodes; and a fourth connector pin (e.g. 75d) connected to the seventh and eighth terminal electrodes (each of these insulated posts/pins provide a physical connection between all overlapping terminals; alternatively, col.12,25-28 discusses providing conductive pins on a mounting substrate to connect to the outer holes in the secondary winding terminals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Estrov (US 7,460,002) in view of Weiner (US 5,929,734).

Claim 1: Estrov discloses a coil component (Fig.1) comprising: 
first and second substrates (18; see Fig.1, where four substrates for primary coils/windings are shown; see also col.3,45-52); 
a first coil pattern (“primary winding” on 18; see col.3,45-52
a second coil pattern (another of the shown “primary windings” 18) 
a first terminal electrode connected to one end of the first coil pattern and protruding from the first substrate (20); and 
a second terminal electrode connected to one end of the second coil pattern and protruding from the second substrate (20 of another of 18), wherein the first and second substrates are laminated such that the first and second terminal electrodes overlap each other and are connected to each other (see Fig.2, where the electrodes overlap and are connected via conductive pin 23).
Claim 10: Estrov discloses a coil component comprising: 
a first substrate having first surface (18); 
a second substrate having second surface (another of 18); 
a first coil pattern (“primary winding” 18; see col.3,45-52) 
a second coil pattern (another of “primary winding” 18, four are shown in the Fig.1) 
a first conductive pattern connected to an outer peripheral end of the first coil pattern, the first conductive pattern including a first section formed on the first surface of the first substrate and a second section protruding from the first substrate (e.g. an arbitrary part of the winding under cover 14 and the section of 20, which protrudes from the remainder of the substrates 18; see Figs.1 and 2); and a second conductive pattern connected to an outer peripheral end of the second coil pattern, the second conductive pattern including a third section formed on the second surface of the second substrate and a fourth section protruding from the second substrate (e.g. an arbitrary part of the winding under cover 14 and the section of 20, which protrudes from the remainder of the other of substrates 18; see Figs.1 and 2), wherein the second section of the first conductive pattern and the fourth section of the second conductive pattern are in contact with each other (via conductive pins 23, which are comprised of copper; see col.4,26-30).

With regard to claims 1 and 10, while Estrov appears to imply that the primary coils are formed on a substrate (see Fig.2, which appears to show a substrate with a pattern provided thereon for terminals 24), Estrov does not explicitly disclose the primary coils are formed on substrates (i.e. it is conceivably possible that 18 are instead conductors per se, rather than coils/windings formed on a substrate, as the specification of Estrov is not clear as to the particular makeup of the primary coils). Weiner discloses that a similar flat coil for stacked coil applications including transformers (col.1,7-13) may provided by a conductor/winding (12) formed on a printed circuit board substrate (10). See also Fig.1. Weiner similarly discloses protruding portions of the pattern (14) connected via pins (34). Weiner discloses that by utilizing printed coils on a printed circuit board, the reduction of skin effect, obtaining high-strength currents at high frequencies, and a large inductive coupling may be accomplished (see col.1,16-24). Additionally, it is known in the art that printed coils provide an additional benefit of ease of manufacture, thus reducing manufacturing costs. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have provided the primary coils (18) of Estrov in the form of printed coils on a printed circuit board in order to have provided the benefits of reduced skin effect, high strength current at high frequency, a large inductive coupling, and/or ease of manufacture.

Claims 2-3: Estrov discloses providing four primary coils/substrates 18, as shown in Fig.1, thus in the combination above, discloses the first through fourth substrates (each of 18), and the first, second, fifth, and sixth coil patterns (the respective coil patterns on printed circuit boards, as disclosed by Weiner). However, Estrov does not also disclose forming coils on the other side of a substrate, as required by the claims. Therefore, Estrov does not disclose the recited third coil pattern, fourth coil pattern, seventh coil pattern, and eighth coil pattern. However, Weiner discloses that in a flat coil arrangement, the printed circuit board “may be coated  on one or both sides” (see col.2,52-54). By providing similar printed coils on both side of the circuit boards of Estrov and Weiner, all limitations of claims 2-3 are met, as the combination provides for protruding terminals 20 on both sides of the coil patterns, laminated so patterns overlap, as shown by the stacking configuration of Estrov and Weiner, and terminals overlapped and connected to one another as shown by 23 of Fig.2 of Estrov. One of ordinary skill in the art would have recognized that providing a coil on each respective side of the circuit board would achieve a desired magnetic field and thus output voltage on the secondary coils. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have also provided coils formed on the other side of the substrate for each of 18 of Estrov, as disclosed by Weiner, in order to have provided a desired magnetic field and thus output voltage on the secondary coils. 
Claim 7: Estrov and Weiner disclose  first connector pin connected to the first and second terminal electrodes; a second connector pin connected to the third and fourth terminal electrodes; a third connector pin connected to the fifth and sixth terminal electrodes; and a fourth connector pin connected to the seventh and eighth terminal electrodes (pins 23 and 22 of Estrov, which connect each of the terminals; see Figs.1 and 2).
Claim 11: Estrov and Weiner disclose a first connector pin (23) having a horizontal section extending in substantially parallel with the first and second substrates (the top of the “T” or “L” shape; see Figs.2-4) and a vertical section extending in substantially perpendicular with the first and second substrates (the bottom of the “T”/”L” shape), wherein the horizontal section of the first connector pin overlaps the second section of the first conductive pattern and the fourth section of the second conductive pattern (i.e. the T/L shape overlaps the protruding portion of the pattern, as Estrov appears to show in Fig.2).
Claim 8: see the discussion of claims 1-3 and 7 above, where the combination of Estrov and Weiner disclose a wireless power transmission device (a planar transformer) comprising a coil component comprising the first through fourth substrates, the first through eighth coil patterns, the first through eighth overlapping terminal electrodes, and first and second connector pins (23 of Estrov), the patterns being connected with one another (via 23 and 22), the first through fourth substrates being laminated such at electrodes and winding patterns overlap (see Figs.1 and 2 of Estrov). Estrov further discloses first through fourth connector pins (22 and 23) connecting each of the patterns (see Figs.1, 2, and col.3,53-55). While Estrov and Weiner do not explicitly disclose a circuit board for mounting the transformer, the examiner takes Official Notice that mounting packaged transformer components on circuit boards is extremely well known in the art as a suitable method for connecting a transformer to other electrical components. 

Allowable Subject Matter
Claims 4-6, 9, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the following features within the overall context of the claims:
Claim 4: first and second dummy electrodes protruding from the third substrate, wherein the first dummy electrode overlaps the first and second terminal electrodes, and wherein the second dummy electrode overlaps the third and fourth terminal electrodes (“dummy” electrodes being interpreted as electrodes not connected to a coil and overlapping first/second and third/fourth electrodes, which is not clearly disclosed in the above relied upon prior art);
Claim 9: wherein the circuit board has a switch that exclusively make current to flow in the first to fourth coil patterns and fifth to eighth coil patterns (the coil patterns are all connected together via conductive posts/pins in the relied upon art, thus would not be capable of the selective switching functionality); and 
Claim 12: wherein an inner peripheral end of the first coil pattern is connected to an inner peripheral end of the third coil pattern via a first through hole conductor penetrating the first substrate, wherein an inner peripheral end of the second coil pattern is connected to an inner peripheral end of the fourth coil pattern via a second through hole conductor penetrating the second substrate, and wherein the sixth section of the third conductive pattern and the eighth section of the fourth conductive pattern are in contact with each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho (US 2017/0229900) discloses forming multiple coils on a substrate with protruding electrodes that are non-overlapping (Fig.4);
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849